                                                            USDC SONY
                                                           D<)CUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
------------------------------------x
VECTOR MEDIA HOLDING CORP.,
                           Plaintiff,
                                                 CONDITIO
      - against -                                OF DISCONTINUANCE
                                                 WITHOUT PREJUDICE

SYNC CITY LLC,                                   19 Civ. 4849

                           Defendant.
------------------------------------x
VICTOR MARRERO, United States District Judge.

      The mediator having notified the Court on November 19, 2019

that the parties have reached an agreement in principle to resolve

this action without further litigation, it is hereby

      ORDERED,      that   this   action    be   conditionally   discontinued

without prejudice and without costs; provided, however, that within

thirty (30) days of the date of this Order, the parties may submit

to the Court their own Stipulation of Dismissal for the Court to So

Order.     Otherwise, within such time plaintiff may apply by letter

for restoration of the action to the active calendar of this Court

in   the   event   by the    deadline     indicated the   settlement    is   not

consummated. Upon such notification, the defendant shall continue

to be subject to the Court's jurisdiction, the Court shall promptly

reinstate the action and any pending motions to its active docket

and the parties       shall be directed to appear before the Court,

without the necessity of additional process, on a date within ten

days of the plaintiff's application for reinstatement, to schedule

remaining pre-trial         proceedings    and/ or disposi ti ve motions,     as

appropriate.       This Order shall be deemed a final discontinuance of

the action with prejudice in the event that plaintiff has not
requested restoration of the case to the active calendar within

such period of time.

     The   Clerk of    Court   is   directed to   terminate   any pending

motions and to close this case.




Dated:     New York, New York




                                        ~~
           20 November 2019




                                                  U.S.D.J.
